Abatement Order filed March 31, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00075-CR
                                 ____________

                     CASEY HOLMES DYER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Cause No. 1367335

                           ABATEMENT ORDER

      Our records reflect appellant is represented by appointed counsel on appeal,
Joseph W. Varela. On March 26, 2015, counsel filed a motion to withdraw as
appellate counsel contending he filed a motion to withdraw in the trial court and
was not appointed to represent counsel of appeal. Accordingly, we enter the
following order.
      We ORDER the judge of the 351st Court to consider counsel’s request to
withdraw. If current counsel is permitted to withdraw, the judge shall appoint new
appellate counsel for appellant. The judge shall see that a record of any hearing is
made, and shall order the trial clerk to forward a record of the hearing and a
supplemental clerk’s record containing any orders permitting counsel to withdraw
and appointing new counsel. Those records shall be filed with the clerk of this
within 30 days of the date of this order

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court.



                                      PER CURIAM